UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4670
RODRIKUS MARSHUN ROBINSON,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-00-198)

                      Submitted: March 3, 2004

                       Decided: April 7, 2004

     Before LUTTIG, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2                      UNITED STATES v. ROBINSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   A jury convicted Rodrikus Marshun Robinson of one count of pos-
session with intent to distribute 86.4 grams of crack cocaine and one
count of possession with intent to distribute 728.3 grams of cocaine,
both in violation of 21 U.S.C. § 841(a)(1) (2000). Pursuant to 21
U.S.C.A. § 841(b)(1)(A) (West 2000 & Supp. 2003), the district court
sentenced Robinson to life imprisonment after finding that he had two
prior convictions for a felony drug offense. Robinson appeals his con-
viction and sentence. He asserts that the search of his apartment was
illegal, that the district court erred in excluding evidence, and that the
court erred in finding that his prior convictions were not related. Find-
ing no reversible error, we affirm.

   Robinson first asserts that the search of his apartment was illegal.
He did not timely raise this claim in the district court and, therefore,
waived review of that issue. See Fed. R. Crim. P. 12(b)(3)(C), (e).
Counsel’s decision not to file a pretrial motion to suppress did not
constitute good cause to excuse the waiver. See United States v.
Yousef, 327 F.3d 56, 125 (2d Cir.), cert. denied, 124 S. Ct. 353
(2003); United States v. Howard, 998 F.2d 42, 52 (2d Cir. 1993). We
therefore find that the district court did not clearly err by refusing to
grant relief from the waiver. See United States v. Wilson, 115 F.3d
1185, 1190 (4th Cir. 1997) (stating standard of review).

   Next, Robinson claims that the district court should not have
excluded certain evidence. We review the district court’s decision to
exclude evidence for an abuse of discretion. United States v. Young,
248 F.3d 260, 266 (4th Cir. 2001); Malone v. Microdyne Corp., 26
F.3d 471, 480 (4th Cir. 1994) (reviewing ruling on motion in limine
for abuse of discretion). This court "give[s] substantial deference to
a district court’s decision to exclude evidence" and will find an abuse
of discretion "only if the district court acted arbitrarily or irrationally."
                     UNITED STATES v. ROBINSON                       3
United States v. Achiekwelu, 112 F.3d 747, 753 (4th Cir. 1997) (inter-
nal quotation marks and citations omitted). Our review of the record
convinces us that the district court did not abuse its discretion.

   Finally, Robinson contends that the district court erred by counting
his prior convictions as separate offenses and sentencing him to life
imprisonment pursuant to § 841(b)(1)(A). We have "recognized that,
for purposes of 21 U.S.C. § 841(b) . . . , the term ‘prior convictions’
refers to ‘separate criminal episodes, not separate convictions arising
out of a single transaction.’" United States v. Ford, 88 F.3d 1350,
1365 (4th Cir. 1996) (quoting United States v. Blackwood, 913 F.2d
139, 145-46 (4th Cir. 1990)). In analyzing whether convictions are
from separate and distinct criminal episodes, we consider, among
other things, whether the time between the crimes underlying the con-
victions allowed the defendant sufficient time "to make a conscious
and knowing decision to engage in another drug sale." United States
v. Letterlough, 63 F.3d 332, 337 (4th Cir. 1995).

   Our review leads us to conclude that the district court did not err
in finding that Robinson’s prior convictions were separate offenses.
See United States v. Hobbs, 136 F.3d 384, 387 (4th Cir. 1998) (stating
standard of review). Robinson’s convictions for possession with
intent to sell and deliver crack to the same undercover officer on two
days one week apart at the same location were separate and distinct
criminal episodes. See United States v. Williams, 187 F.3d 429, 431
(4th Cir. 1999); United States v. Griffin, 109 F.3d 706, 708 (11th Cir.
1997). Thus, the district court did not err in sentencing Robinson to
life imprisonment.

  Accordingly, we affirm Robinson’s convictions and sentence. We
deny Robinson’s motion for oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                          AFFIRMED